ORDER
T1 On de novo examination of the paperwork on file and of the transcript and record of proceedings before the Professional Responsibility Tribunal's assigned trial panel, the court finds that the applicant established by clear and convincing proof that:
(1) he is a person of ethical fitness,
(2) he has not engaged in the unauthorized practice of law since 31 January 2001, when he voluntarily relinquished his Oklahoma law license, and
(3) the applicant is sufficiently abreast of intervening changes to qualify for reinstatement without examination.
2 The applicant's license to practice law in the State of Oklahoma shall stand reinstated upon payment of the assessed costs of this proceeding in the sum of $260.05.
ALL JUSTICES CONCUR.